JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00107-CR

                         EX PARTE THOMAS AVEN COLE

  Appeal from the County Criminal Court at Law No. 10 of Harris County. (Tr. Ct. No.
                                    2005582).

      After due consideration, the Court grants the motion to dismiss the appeal filed by
the appellant, Thomas Aven Cole. Accordingly, the Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered March 27, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.   y